Name: Council Decision (CFSP) 2016/36 of 14 January 2016 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  oil industry;  Asia and Oceania;  international trade
 Date Published: 2016-01-15

 15.1.2016 EN Official Journal of the European Union L 10/17 COUNCIL DECISION (CFSP) 2016/36 of 14 January 2016 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) Decision 2010/413/CFSP allows for, inter alia, the execution of obligations provided for in contracts concluded before 23 January 2012 or in ancillary contracts necessary for the execution of such obligations where the supply of Iranian crude oil and petroleum products or the proceeds derived from their supply are for the reimbursement of outstanding amounts with respect to contracts concluded before 23 January 2012 to persons or entities within the territories of Member States or under their jurisdiction, where those contracts specifically provide for such reimbursements. (3) Decision 2010/413/CFSP also provides that the asset freeze measures set out in that Decision do not apply to acts and transactions carried out with regard to entities listed in Annex II to that Decision insofar as necessary for the execution, until 14 January 2016, of the relevant obligations. (4) The Council considers that that exemption should be extended until 28 January 2016. (5) Further action by the Union is needed in order to implement measures provided for in this Decision. (6) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 20(14) of Decision 2010/413/CFSP is replaced by the following: 14. Paragraphs 1 and 2 shall not apply to acts and transactions carried out with regard to entities listed in Annex II insofar as necessary for the execution, until 28 January 2016, of the obligations as referred to in Article 3c(2) provided that those acts and transactions have been authorised in advance, on a case-by-case basis, by the relevant Member State. The relevant Member State shall inform the other Member States and the Commission of its intention to grant an authorisation.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 14 January 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39).